           Case 1:18-cr-00454-CMH Document 11 Filed 12/13/18 Page 1 of 1 PageID# 25
                                  UNITED STATES DISTRICT COUR
                                  EASTERN DISTRICT OF VIRGINIA
                                        ALEXANDRIA DIVISION

                                                     MAGISTRATE JUDGE:THERESA CARRROLL BUCHANAN


  UNITED STATES OF AMERICA                            HEARING: DM                 CASE #: 18CR454

                -VS-                                  DATE:       12/13/18               ^TIME:    2:00 pm

                                                       TYPE: FTR RECORDER       DEPUTY CLERK: T. FITZGERALD
      Isaac Gibbons


COUNSEL FOR THE UNITED STATES^               D. Atlveh

COUNSEL FOR THE DEFENDANTj                    D. Benowitz

INTERPRETER:                                                  LANGUAGE:

     X )DEFENDANT APPEARED: ( x )WITH COUNSEL                 (     )WITHOUT COUNSEL

      )DEFT, INFORMED OF RIGHTS, CHARGES, PENALTIES and/or VIOLATIONS

      )COURT TO APPOINT COUNSEL                               (     )DFT.TO RETAIN COUNSEL

      )GVT. CALL WITNESS & ADDUCES EVIDENCE

      )EXHBIT#                      ADMITTED

      )PROBABLE CAUSE: FOUND {       )/ NOT FOUND {      )

      )PRELIMINARY HEARING WAIVED

      )MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY

      )DEFT. ADMITS VIOLATION(        )DFT. DENIES VIOLATION (        )COURT FINDS DFT. IN VIOLATION
MINUTES: USA submits on the recommendation from Pretrial Services as to detention: Deft argues for bond
w/conditions-G RANTED.

CONDITIONS OF RELEASE:
($ 50,000) UNSECURED BOND ($                )SECURED( x)PTS(         )3"^^ PARTY( x )TRAVEL RESTRICTED
( X )APPROVED RESIDENCE(            )SATT( x )PAY COSTS( x )HOME DETENTION
{ X )MENTAL HEALTH TEST/TREAT {            } ROL {     )NOT DRIVE(x      )FIREARM { x )PASSPORT
 (X )AVOID CONTACT!          )ALCOHOL & DRUG USE(           )EMPLOYMENT

 ( X )DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHALS to be released on bond once all conditions
are met.
 (      )DEFENDANT CONTINUED ON SAME CONDITIONS OF PROBATION

NEXT COURT APPEARANCE:                         at                     Before^
( )DH( )PH(            }STATUS! )TRIAL! )JURY! )PLEA! )SENT! )PBV !                         )SRV ! )R5
